Citation Nr: 1501231	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to January 4, 2012.

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD, since January 4, 2012.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to July 1969.  He also served from September 1969 to September 1974 and was discharged under other than honorable conditions.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective August 1, 2007.

In June 2011, the Board remanded this appeal.  In a March 2012 rating decision, the RO increased the rating for the PTSD to 50 percent effective January 4, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Then the Board remanded the appeal in December 2012.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system includes VA treatment records dated August 2011 to December 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The June 2014 supplemental statement of the case (SSOC) listed review of Birmingham VAMC records dated August 2011 to May 2014; however, these records are not currently associated with the electronic or paper claims file and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated since December 2011.  A specific request should be made for Birmingham VAMC records dated from August 2011 to May 2014 as identified in the June SSOC. 

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case and afford him reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

